       3:19-cv-03066-TSH # 21    Page 1 of 33                                       E-FILED
                                                        Wednesday, 08 July, 2020 11:48:18 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


TERRELL W. BELL, JR.,                )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     No. 19-cv-3066
                                     )
ANDREW SAUL, Commissioner            )
of Social Security,                  )
                                     )
            Defendant.               )


                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Terrell W. Bell, Jr., appeals from the denial of his application

for Social Security Disability Insurance Benefits (Disability Benefits) under

Title II of the Social Security Act. 42 U.S.C. §§ 416(i) and 423. This appeal

is brought pursuant to 42 U.S.C. § 405(g). Bell filed a Brief in Support of

Motion for Summary Judgment (d/e 14). The Defendant Commissioner

filed a Motion for Summary Affirmance (d/e 19). Bell also filed a Reply Brief

to Defendant’s Motion for Summary Affirmance (d/e 20). The parties

consented to proceed before this Court. Consent to the Exercise of

Jurisdiction by a United States Magistrate Judge and Reference Order




                                 Page 1 of 33
       3:19-cv-03066-TSH # 21   Page 2 of 33




entered August 14, 2019 (d/e 13). For the reasons set forth below, this

Court affirms the Decision of the Commissioner.

                          STATEMENT OF FACTS

      Bell was born November 22, 1972. He earned a bachelor’s degree in

college and previously worked as a waiter and bartender. He stopped

working on August 1, 2013. He suffered from degenerative disc disease of

the lumbar spine, status post bilateral knee surgeries, status post spinal

fusion surgery, and depression. Bell also reported headaches and memory

loss. Certified Transcript of Proceedings Before the Social Security

Administration (d/e 9) (R.) 15-17, 22, 33, 35, 38, 188, 255-57.

      On August 20, 2013, Bell saw his primary care physician Dr. Divya

Batra, M.D., for low back pain. His back had been hurting for two years.

He hurt his back picking up a keg. He felt his back pull, his legs went numb

to the knees, and he “got sick.” The pain had been constant for four

months and radiated into his legs. A 2010 MRI of Bell’s lumbar spine

showed mild lumbar spondylosis with multilevel mild diffuse disc bulges;

small central disc protrusion at the L5-S1 level causing mild mass effect on

the thecal sac. R. 269.

      On examination, Bell had normal posture and gait; normal ability to

get on the examination table and to change positions smoothly; normal

                                Page 2 of 33
        3:19-cv-03066-TSH # 21   Page 3 of 33




range of motion in the neck; no tenderness in either the thoracic or the

lumbar spine; paraspinal muscle tenderness and tightness to palpation;

and normal range of motion in his spine in his thoracolumbar and

lumbosacral spine. R. 270. Dr. Batra recommended continuing ordinary

activities with appropriate limits, stretching exercises, and the use of heat

and ice. She referred Bell to Dr. Howard Dedes, M.D., for a consult. R.

270.

       On September 11, 2013, Bell saw Dr. Dedes. Dr. Dedes assessed

lumbar spondylosis, back pain with radiation, and lumbar spinal stenosis.

Dr. Dedes administered transforaminal lumbar epidural steroid injections at

L4-L5 and L5-S1. R. 261-62. Dr. Dedes told Bell not to engage in any

heavy lifting or bending until his follow up examination. R. 263.

       On June 9, 2014, Bell saw Dr. Batra for back pain. Dr. Batra stated

that an MRI of Bell’s back from September 2013 showed disc protrusions at

L4-L5 causing deformity of the contiguous thecal sac; disc protrusion at

L5-S1 abutting the contiguous thecal sac; mild central spinal stenosis at L4-

L5, and disc bulge at L1-L2 causing mild deformity of the contiguous thecal

sac. Bell said he could not tolerate lumbar epidural steroid injections he

received in 2013. He also reported memory loss and that his symptoms




                                 Page 3 of 33
         3:19-cv-03066-TSH # 21            Page 4 of 33




worsened in the last year. He took time to remember most events. He

denied any weakness in his arms or legs. R. 255.

        On examination, Bell had normal posture and gait, normal ability to

climb onto the examination table, normal ability to change positions

smoothly, normal range of motion in his neck, and no tenderness in his

thoracic spine. Bell had normal range of motion in his lumbar spine, but

pain moving laterally and forward, and when rotating. He had paraspinal

muscle tenderness and tightness on palpation. Straight leg testing was

abnormal. Dr. Batra assessed lumbar disc degeneration, not controlled;

and memory loss, acute, moderate. Dr. Batra ordered an MRI of Bell’s

lumbar spine and brain. R. 257.

        On January 9, 2015, Bell completed a Social Security Disability

Report form. He stated that he suffered from rheumatoid arthritis in the

knee and degenerative disc disease in his back; he could not sit, stand, or

walk for long periods; he had a prolapsed disc in his back that stuck out a

quarter of an inch; he had leg numbness with a history of four surgeries on

his right knee and three on his left; and he had pain injections that made

his pain worse. R. 187.1



1
 The table of contents of the records indicates that the Disability Report was dated January 9, 2015. The
July 30, 2015 Disability Report states that the prior Disability Report was dated January 6, 2015. The
Disability Reports, themselves, R. 186-93 and R. 213-18, are undated.
                                           Page 4 of 33
        3:19-cv-03066-TSH # 21   Page 5 of 33




       On March 17, 2015, Bell saw Dr. Batra. He reported the following as

the reason for the visit:

       Patient reports he is having reoccurring back problems. Reports
       he hasn't been seen in over a year.

       Pt reports he has reoccurring low back pain. Reports the shots
       he had from Dr. Dedes made it worse last year. Pt reports the
       back pain has been worse in the last 6 months due to his job
       moving furniture.

R. 308. Bell reported this episode of pain had been going on for a year and

worsening over that time. The pain was shooting and moderate and was

aggravated by position and standing. Bell had tried ice, NSAID medication,

heat, muscle relaxants, and exercise. Nothing worked. On examination,

Bell’s cervical and thoracic back were normal. Bell’s lumbar spine had

“decreased range of motion, tenderness, bony tenderness, swelling, pain

and spasm.” R. 309. Dr. Batra prescribed gabapentin and exercises, and

she referred Bell to a neurosurgeon. R. 310.

       Bell did not have any reported wages in 2014 and 2015 on his Social

Security FICA wage records. See R. 177. He received unemployment

insurance in the fourth quarter of 2013 and the first quarter of 2014. R.

179.

       On April 25, 2015, Bell saw state agency physician Dr. Raymond

Leung, M.D., for a consultative examination. R. 301-07. Dr. Leung noted

                                 Page 5 of 33
       3:19-cv-03066-TSH # 21   Page 6 of 33




Bell had degenerative disc disease. Bell stated that injections and physical

therapy did not help. He had knee pain and reported four surgeries on his

right knee. His pain medication for the knee helped and he did not use a

cane or walker. Bell said he could walk a block and that he was on a five

pound lifting restriction. He last worked in January 2015 as a truck driver.

R. 301.

      On examination, Dr. Leung found that Bell was oriented, his memory

appeared intact, and his affect was within normal limits. He walked with a

mild limp 50 feet unassisted; he tandem walked and hopped. He could not

heel or toe walk. He squatted three fourths of the way down and had

decreased range of motion in his right knee and lumbar spine. Bell had no

atrophy or muscle spasms. His pinch, arm, and grip strength were 5/5 and

his leg strength was 4+/5. He had no difficulty getting on and off the

examination table. At the end of the examination, Bell said that all the

information he gave Dr. Leung was accurate. Dr. Leung assessed history

of disc protrusion at L4-L5 and L5-S1, disc bulge at L1-L2, and spinal

stenosis at L4-L5, with limited forward flexion of his lumbar spine; a history

of multiple right knee surgeries with reduced flexion of the right knee; and

he walked with a limp. R. 303. Bell, again, did not have any reported

wages in 2015 on his Social Security FICA wage records. See R. 177.

                                Page 6 of 33
       3:19-cv-03066-TSH # 21   Page 7 of 33




      On May 14, 2015, state agency physician Dr. David Mack, M.D.,

prepared a Physical Residual Functional Capacity Assessment. R. 70-72.

Dr. Mack opined that Bell could frequently lift 10 pounds and occasionally

lift 20 pounds; sit for six hours in an eight-hour workday, stand and/or walk

for six hours in an eight-hour workday; and frequently stoop, crouch, kneel,

and crawl. Dr. Mack found no other functional limitations. R. 70-71.

      On July 30, 2015, Bell completed another Disability Report form. R.

213-18. He reported that his mental and physical impairments were the

same as his January 2015 Disability Report. R. 214.

      On September 14, 2015, state agency physician Dr. Yacob Gawo,

M.D., prepared a Physical Residual Functional Capacity Assessment. R.

80-83. Dr. Gawo opined that Bell could frequently lift 10 pounds and

occasionally lift 20 pounds; sit for six hours in an eight-hour workday, stand

and/or walk for four hours in an eight-hour workday; occasionally climb

ramps, stairs, ropes, ladders, and scaffolds; frequently balance;

occasionally stoop, crouch, kneel, and crawl; should avoid all exposure to

vibration; and should avoid concentrated exposure to extreme cold and

hazards. Dr. Gawo also opined that Bell was limited in his ability to push

and pull with his right lower extremity. R. 81-82.




                                Page 7 of 33
        3:19-cv-03066-TSH # 21   Page 8 of 33




       On December 22, 2015, Bell saw Dr. Batra for back pain. Dr. Batra

had referred Bell twice to a neurosurgeon, but he did not follow up and

make the appointments. R. 314. On examination, Bell had tenderness on

palpation in his lumbar spine. Straight leg raising and cross leg raising

tests were negative. Dr. Batra again referred Bell to a neurosurgeon. R.

315.

       On January 26, 2016, Bell saw nurse practitioner Anita Arnold, NP, in

the offices of neurosurgeon Dr. Arden Reynolds, M.D. R. 317-20. Bell

rated his pain as a 5/10. Previous treatments did not help and his pain was

worse with lifting, sitting for long periods of time, walking, and standing. R.

317-18. He had been a fighter since age 12 and participated in wrestling,

boxing, taekwondo, and mixed martial arts (MMA). As a result, he has had

a history of fractured arms, fingers, legs, hands, and toes. Arnold noted,

“The patient is currently laid off. Previous work roofer.” R. 318. The Social

Security FICA wage records in the file end in 2015 and do not indicate

whether he had wages reported in 2016. R. 177.

       On examination, Bell was oriented. His recent and remote memory

was intact and his muscle bulk was normal with no atrophy. He had

muscle spasms in his cervical and lumbar spine, and tightness in his

thoracic spine. His gait and tandem walk were normal. The motor exam

                                 Page 8 of 33
       3:19-cv-03066-TSH # 21   Page 9 of 33




showed strength ranging from 4/5 to 5/5 in the muscles of his extremities.

Arnold assessed back pain, neck pain, extremity weakness, small

protrusion at L5-S1. Arnold ordered a cervical MRI and scheduled Bell to

see Dr. Reynolds. R. 318-19.

     On February 29, 2016, Dr. Reynolds performed surgery on Bell’s

neck. R. 409-10. The diagnosis was cervical stenosis with cord and root

compression, myelopathy and radiculopathy. R. 409.

     On April 13, 2016, Bell saw nurse practitioner Arnold for a six week

follow up after Bell’s neck surgery. He still had some pain, but the pain was

“manageable.” He was taking Norco, Flexeril, and gabapentin for the pain.

On examination, the incision was healing, and the swelling was improving.

Bell had cervical tightness without acute spasms. His upper extremity

strength was improving, and his deltoid, biceps, triceps, and grips were

intact. His neuropathic pain was mild to minimal and his gait was steady.

Arnold told Bell to continue range of motion activities and begin taking 30-

minute walks daily. Arnold imposed a weightlifting restriction of 30 to 40

pounds and said Bell should avoid ladders. R. 327-28.

     On May 31, 2016, Bell saw physical therapist Leah Whipple, Pt, DPT,

for physical therapy evaluation after his neck surgery. On examination

strength in his upper extremities was 3+/5. He had diminished sensation to

                                Page 9 of 33
       3:19-cv-03066-TSH # 21     Page 10 of 33




light touch: absent in the fourth and fifth digits bilaterally and diminished

along the anterior of the left upper extremity distal to the elbow. Upon

palpation, Bell had tenderness in his shoulder muscles and paraspinal

muscles along the cervical spine. R. 333.

      On June 2, 2016, Bell saw physical therapist Whipple for neck pain,

muscle weakness, deceased range of motion in his neck, and difficulties

with activities of daily living. He reported difficulties with lifting, reaching

overhead, gripping, and turning his head. His pain level was 6/10 both

before and after the physical therapy session. R. 337. Whipple gave Bell

exercises to address his problems with his neck and noted that Bell

partially reached his goals to be able to resume with lifting, reaching

overhead, gripping, and turning his head. Bell reported that he went to the

gym to observe boxing and give coaching tips. R. 338.

      On June 6, 2016, Bell saw Dr. Batra. He complained of depression

and anxiety after his neck surgery. He reported significant symptoms of

depression, including crying episodes and difficulty sleeping. He denied

any suicidal ideations or agitation. He also reported anxiety symptoms, but

no chest pains or palpitations. On examination, Bell’s mood was sad, but

his speech, thought process, and judgment were intact. Dr. Batra

prescribed Cymbalta. R. 340-41.

                                  Page 10 of 33
      3:19-cv-03066-TSH # 21    Page 11 of 33




      On June 14, 2016, Bell saw physical therapist assistant Lori Vogel,

PTA. The pain in the back of his neck between his shoulder blades

interfered with his sleep. He did the prescribed exercises at home, but

reported constant pain as he performed the exercises during the physical

therapy session. Vogel noted that Bell partially reached his goals to be

able to resume with lifting, reaching overhead, gripping, and turning his

head. Bell reported that he went to the gym to observe boxing and give

coaching tips. R. 343-44.

      On June 23, 2016, Bell saw physical therapist Leah Whipple. Bell

reported that he had not attended therapy sessions because of increased

pain. He rated his pain at 5/10 before the physical therapy session and

7/10 after. R. 347. Bell made good progress in improving the range of

motion of his cervical spine. His grip improved somewhat but not

significantly. Whipple noted that Bell partially reached his goals to be able

to resume with lifting, reaching overhead, gripping, and turning his head.

Bell reported that he went to the gym to observe boxing and give coaching

tips. R. 348.

      On June 30, 2016, Bell saw Dr. Batra for a follow-up on the effects of

the Cymbalta prescription. Bell tolerated the medicine well. He felt better,

but still had crying episodes and problems with sleep. He denied any

                               Page 11 of 33
       3:19-cv-03066-TSH # 21   Page 12 of 33




suicidal thoughts or agitation. On examination, Bell’s mood was depressed

but his speech, thought process, and judgment were intact. Dr. Batra

increased the dosage of Cymbalta and recommended counseling. R. 351-

52.

      On July 18, 2016, Bell saw nurse practitioner Anita Arnold for a

three-month follow up after his neck surgery. He was trying to wean off his

Norco and was down to twice a day. He had approximately six pills left and

said that, “overall he has been doing well.” He was back in the gym, but he

was not sparring. He had neck stiffness and soreness at times and his

balance was “iffy.” He had not fallen. R. 354.

      On examination, the scar had healed well. Bell had mild cervical

spasms. His upper extremity muscles and grip were intact. His gait was

overall steady. Arnold strongly encouraged Bell to increase his activity

level, but to refrain from activities such as sparring. R. 355.

      On August 1, 2016, Bell saw Dr. Batra for a follow up on his

depression and anxiety. He reported a lot of pain. Dr. Batra noted that

nurse practitioner Arnold terminated Bell’s Norco prescription. Bell’s mood

and sleep were good. He asked for a refill on the Norco prescription. On

examination, Bell’s mood was stable and his speech, thought process, and




                                Page 12 of 33
         3:19-cv-03066-TSH # 21            Page 13 of 33




judgment were intact. R. 356-57. Dr. Batra renewed the Norco

prescription. R. 357.

        On November 7, 2016, Bell saw Dr. Batra for right calf pain. He had

the pain for a week. On examination, Bell was positive for Homan’s sign. 2

He also had tenderness on palpation of the anterior aspect of the right

knee. Dr. Batra noted a cyst on the posterior of the right knee, possibly a

Baker’s cyst.3 Dr. Batra prescribed Motrin. R. 364-65.

        On December 5, 2016, Bell saw Dr. Jeffrey Wells, D.O. Dr. Wells

worked with Dr. Batra. Bell saw Dr. Wells for a refill of his Norco

prescription. R. 370. On examination, Bell’s grip strength was 5/5, his

upper and lower extremity strength was 5/5, he had no sensory or motor

deficits, and his straight leg testing was negative. Dr. Wells refilled his

prescriptions. R. 371.

        On December 16, 2016, Bell saw physician’s assistant Jon Humiston

for an initial consultation for right knee pain. Bell reported that walking long

distances and deep knee bends aggravated the pain and he rated the pain

as 6/10. An ultrasound noted a cyst on his knee. Bell had prior knee

surgeries to remove lipomas. R. 429. On examination, Bell had no pain on


2
  Homan’s sign is a clinical test for deep vein thrombosis. See Dorland’s Illustrated Medical Dictionary
(32d ed. 2012) (Dorland’s), at 1712.
3
  A Baker’s cyst is swelling behind the knee and is caused by the escape of synovial fluid that becomes
enclosed in a membranous sac. Dorland’s, at 458.
                                           Page 13 of 33
      3:19-cv-03066-TSH # 21   Page 14 of 33




active or passive range of motion of the right knee. The cyst was mildly

tender to palpation. He had tenderness on the medial and lateral joint

lines. Straight leg testing was negative. Bell had normal mood, affect,

speech, and behavior and x-rays showed no fracture or dislocation.

Humiston assessed right knee pain with fluid-filled collection thought to be

Baker's cyst. Humiston recommended an MRI of the knee. R. 433-34.

     On February 3, 2017, Dr. George Crickard, M.D., performed right

knee arthroscopy on Bell. R. 513-14.

     On February 14, 2017, Bell saw Dr. Crickard for a follow-up after his

right knee arthroscopy. He was not in any pain and was ambulating

without difficulty. He said his knee never felt better. R. 470. On

examination, Bell had no tenderness, normal range of motion, and normal

strength in both knees. R. 471.

     On February 27, 2017, Bell saw Dr. Batra. Bell’s mood had improved

and he had no suicidal thoughts or agitation. His mood and sleep were

good. On examination, Bell’s mood was stable, and his speech, thought

process, and judgment were intact. He had mild tenderness on palpation

of the cervical spine. R. 476-77.

     On June 4, 2017, Dr. Batra completed a form entitled Medical

Source Statement of Ability to Do Work Related Activity (Physical). R. 502-

                               Page 14 of 33
       3:19-cv-03066-TSH # 21   Page 15 of 33




05. Dr. Batra opined that Bell could occasionally and frequently carry less

than 10 pounds, sit for less than two hours in an eight-hour workday, stand

and walk for less than two hours in an eight-hour workday, sit for 15 to 20

minutes before having to change positions, and stand for 15 to 20 minutes

before having to change positions. Dr. Batra opined that Bell needed to

walk around several times a day for 15 to 20 minutes each time, lie down

three to four times a day during an eight-hour workday, and shift positions

at will from standing to sitting. Dr. Batra stated that Bell was so limited due

to cervical pain and low back pain. R. 502. Dr. Batra opined that Bell could

occasionally stoop and climb stairs, but he could never climb ladders,

crouch, or twist. The reasons were low back pain and cervical pain and

tenderness. Dr. Batra said that Bell could occasionally reach and handle,

constantly finger and feel, and never push or pull with any extremity. R.

503. Dr. Batra stated Bell should also avoid extreme cold and he was also

limited in crawling, kneeling, and balancing, but she did not explain the

nature of the limitations. R. 504. Dr. Batra opined that Bell would miss

more than four days of work a month if he went back to work, he would be

off-task more than 25 percent of the time at work, and he would need to

take more than 5 additional unscheduled breaks at work, each lasting 15 to




                                Page 15 of 33
       3:19-cv-03066-TSH # 21   Page 16 of 33




20 minutes due to pain/paresthesias, and numbness. Dr. Batra did not

opine on when Bell’s disability began. R. 504.

                       THE EVIDENTIARY HEARING

      On June 14, 2017, an Administrative Law Judge (ALJ) conducted an

evidentiary hearing in this case. R. 28-65. Bell appeared with his attorney.

Vocational expert Barbara Myers appeared by telephone. R. 30.

      Bell testified first. He last worked as a bartender and also engaged in

MMA fighting and training as a hobby. He did not get paid to train others in

MMA fighting. R. 33. After he was injured in August of 2013, he went to

the gym about twice a week for an hour to 90 minutes. R. 36. He no

longer sparred, but did “walk throughs.” Bell described walk throughs, “You

just tell people what position and where dominant position is. You don’t get

on the mat; you don’t roll with them.” R. 34. Bell did walk throughs of

jujitsu positions. R. 36.

      At the time of the hearing, Bell was separated from his wife. He had

one child, an adult daughter, and lived with his sister and her husband. His

sister supported him, and he received Food Stamps and Medicaid. R. 37-

38.

      Bell said he had headaches three to four times a day. Each

headache lasted for an hour to an hour and a half. He was light sensitive

                                Page 16 of 33
      3:19-cv-03066-TSH # 21    Page 17 of 33




and lay down when he had headaches. He also vomited once or twice a

day when he had headaches. He took hydrocodone, gabapentin,

diclofenac, Cymbalta, and cyclobenzaprine for his headaches. R. 38-39.

     Bell testified that he could not turn his neck, “It pinches and pops,”

and “Shoots pain through my ear and my head.” He could not turn his

head as turning his head caused pain. He experienced more pain turning

to the right and became dizzy when he lifted his head up or put his chin

down. The dizziness lasted 15 to 20 minutes. The pain in his neck went

down into his shoulders all the way to his fingers three to four times a day.

The radiating pain lasted 30 minutes to an hour each time. Bell lay down,

sat, or took medication when this radiating pain happened. R. 39-41. The

radiating pain happened when he turned his head too quickly or moved his

head to certain positions. R. 41.

     Bell stated he had no ability to grip objects and dropped objects “a

lot.” R. 41. His hands trembled due to nerve damage in his neck. The

trembling was worse on the right than the left. He had numbness in his

hands all the time and also cramps in his shoulders. R. 41-42.

     Bell had back pain from his mid back to his tailbone that radiated

down his right leg to his ankle. The radiating pain in the right leg happened

three to four times a day and felt like “being electrocuted.” He also had

                               Page 17 of 33
       3:19-cv-03066-TSH # 21   Page 18 of 33




numbness in his legs if he sat for “[t]wo to three minutes. Four at the tops.”

R. 43. Bell had shooting pain from his lower back and knee down to his

ankle when he walked. R. 44.

      Bell also testified about his right knee. He had multiple surgeries on

his right knee and had no flexibility in his right knee and pain in the back

and sides of the knee. R. 44-45.

      Bell had a history of broken bones. He broke his orbital bone in his

face, his hands, and his right ankle. He stood up during the hearing, and

an audible snapping sound occurred when he stood. Bell said his

shoulders and knee usually made the snapping sound. R. 45.

      Bell took naps three to four times a day, for an hour to an hour and a

half and he applied ice and heat for his pain three to four times a day. Bell

sat in a recliner while he applied ice for 30 minutes at a time to his neck

and his knee. He used a heating pad on his lower back during the day and

when he went to sleep at night. Bell applied heat during the day for 30

minutes at a time. R. 46-47.

      Bell took Cymbalta for depression and said he had, “Suicidal thoughts

and just depressed.” He did not know if his depression would be resolved if

his physical pains were resolved. R. 47. Bell also reported that his

medications made him sleepy. R. 48.

                                Page 18 of 33
      3:19-cv-03066-TSH # 21    Page 19 of 33




      Bell had difficulty driving because he could not turn his neck to see.

He shifted his body to see his side-view mirrors. He could ride in a car,

“15, 20 minutes tops.” R. 48. After 15 to 20 minutes riding in a car, Bell’s

back started hurting and his neck felt heavy. R. 48-49.

      Bell did not shop and did not do housework. He sometimes had

problems dressing himself and wore slip-on shoes or did not tie his shoes if

the shoes had laces. R. 49.

      Bell woke up three to five times a night and sometimes did not sleep

at night at all. He woke because he had pain, he was thirsty, or he needed

to go to the bathroom. R. 50.

      Bell spent most of his days lying down on a bed or a couch, or

reclining in a recliner. Occasionally, he walked around for 15 minutes “to

try to loosen up, and then I lay back down.” R. 51. He could sit in a chair

comfortably for 10 to 15 minutes and could walk half a block. The heaviest

thing he could lift was a coffee mug. R. 51.

      Vocational expert Myers then testified. Bell stipulated to her

qualifications to testify as a vocational expert. R. 53. The ALJ asked

Myers the following hypothetical question:

      If I asked you to assume a hypothetical individual of the
      claimant's age, education, and work history, with the residual
      functional capacity that allows the individual to work at a
      sedentary exertional level, but with certain limitations: They
                                Page 19 of 33
      3:19-cv-03066-TSH # 21    Page 20 of 33




      would stand for no more than four hours in a workday; but
      never climb ladders, ropes, or scaffolds or be exposed to
      unprotected heights or hazardous work environments. They
      would occasionally climb stairs or ramps; would occasionally
      stoop, twist, or crouch, but never kneel or crawl; but need to
      avoid exposure to extreme cold and avoid concentrated
      exposure to vibration; could occasionally reach overhead. And
      that ends the first hypothetical.

R. 55. Myers opined that the person described in the hypothetical could

not perform Bell’s prior work as a bartender. Myers opined that such a

person could perform some sedentary jobs in the economy such as an

addressing clerk, with 21,500 such jobs in the national economy; and

document preparer, with 16,500 such jobs in the national economy. R. 55-

56. The person in the hypothetical could perform these jobs if he was

additionally limited to frequent handling. R. 56. The person could also

perform the jobs described if he had an additional requirement that every

30 minutes, he had to stand for five minutes while remaining on task. R.

57.

      Myers opined that the person described in the hypothetical could not

work if he was limited to occasional reaching in any direction. The person

also could not work if he could only sit, stand, or walk for two hours in an

eight-hour workday. R. 56-57. The person could not work if he missed two

or more days of work per month. The person also could not work if he

needed more than five breaks each day or he needed to lie down at work.
                                Page 20 of 33
      3:19-cv-03066-TSH # 21    Page 21 of 33




R. 59-60. If, every 30 minutes, the person was away from his workstation

for five minutes, the person could not work. R. 62. The hearing concluded.

                       THE DECISION OF THE ALJ

      On October 18, 2017, the ALJ issued her decision. The ALJ followed

the five-step analysis set forth in Social Security Administration Regulations

(Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires that the

claimant not be currently engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to have a

severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true, Step 3

requires a determination of whether the claimant is so severely impaired

that he is disabled regardless of his age, education and work experience.

20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this requirement at Step 3,

the claimant's condition must meet or be equal to the criteria of one of the

impairments specified in 20 C.F.R. Part 404 Subpart P, Appendix 1

(Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to his prior work

considering his age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to his prior work, then Step 5 requires a

                               Page 21 of 33
      3:19-cv-03066-TSH # 21    Page 22 of 33




determination of whether the claimant is disabled considering his RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden to produce evidence on the last step; the

Commissioner must present evidence that, considering the listed factors,

the claimant can perform some type of gainful employment that exists in

significant numbers in the national economy. 20 C.F.R. §§ 404.1512,

404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir. 2011);

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

      The ALJ found that Bell met his burden at Steps 1 and 2. He had not

engaged in substantial gainful employment since August 1, 2013, and he

suffered from the severe impairments of degenerative disc disease of the

lumbar spine, status post bilateral knee surgeries, and status post spinal

fusion surgery. R. 15. The ALJ found Bell’s depression and anxiety were

non-severe impairments. R. 16. The ALJ found that Bell failed to present

evidence of a medical source that showed that he had a medically

determinable impairment of migraine headaches. No doctor or other

acceptable medical source had ever diagnosed migraines and the related

symptoms to which Bell testified. Bell also did not list migraines on his

                               Page 22 of 33
       3:19-cv-03066-TSH # 21    Page 23 of 33




Disability Report forms. R. 17. The ALJ also found that his claims of

memory impairments were not medically determinable impairments

because he only mentioned memory problems once, to Dr. Batra on June

9, 2014, and not elsewhere, and Dr. Batra’s diagnosis that day only relied

on Bell’s report. R. 17.

       The ALJ concluded at Step 3 that Bell’s impairments or combination

of impairments did not meet or equal a Listing. R. 17-18.

       Before reaching Step 4, the ALJ found that Bell had the following

RFC:

       After careful consideration of the entire record, the undersigned
       finds that the claimant has the residual functional capacity to
       perform sedentary work as defined in 20 CFR 404.1567(a)
       except he cannot stand for no more than 4 hours in a workday;
       never climb ladders, ropes or scaffolds or be exposed to
       unprotected heights or hazardous work environments;
       occasionally can climb stairs or ramps; occasionally can stoop,
       twist, crouch but never kneel or crawl; must avoid exposure to
       extreme cold and avoid concentrated exposure to vibration;
       occasionally can perform overhead reaching and frequent
       handling; and, must stand for 5 minutes every 30 minutes while
       remaining on task.

R. 18. Sedentary work generally requires lifting a maximum of 10 pounds

and standing or walking for a total of two hours in an eight-hour workday.

20 C.F.R. § 404.1567(b); SSR 83-10, 1983 WL 31251, at *6 (1983).

       The ALJ relied on the fact that Bell worked as a roofer, a truck driver,

and a furniture mover in 2015 and 2016 as evidence to support the RFC
                                 Page 23 of 33
      3:19-cv-03066-TSH # 21    Page 24 of 33




finding. The ALJ relied on the 30-40 pound lifting limit at the April 2016

follow up examination after his neck surgery. The ALJ relied upon Dr.

Crickard’s February 2017 examination after Bell’s knee arthroscopy in

which Bell said that his knee never felt better and Bell had full strength and

range of motion in both knees without any pain. The ALJ also relied on

examinations that found a steady gait and intact upper extremity strength.

The ALJ acknowledged examinations that showed pain and other

limitations in strength and range of motion. The ALJ found that the

restrictions in the RFC to a limited range of sedentary work addressed

those limitations. R. 18-20.

      The ALJ found that Bell’s testimony was inconsistent with the medical

records. The ALJ noted that Bell testified that he could only sit for two or

three minutes but sat through the entire hearing without difficulty. The ALJ

also found his work as a roofer, truck driver, and furniture mover were

inconsistent with his testimony. R. 20.

      The ALJ gave little weight to Drs. Mack and Gawo’s opinions to the

extent he said that they indicated Bell could lift 20 pounds occasionally and

10 pounds frequently, which is indicative of light work. The ALJ found that

Bell’s impairments limited him to a limited range of sedentary work. The




                                Page 24 of 33
      3:19-cv-03066-TSH # 21    Page 25 of 33




ALJ gave some weight to the postural limitations imposed by Dr. Gawo. R.

20.

      The ALJ gave no weight to limitations imposed by Dr. Dedes after the

lumbar epidural steroid injection in 2013 and by nurse practitioner Arnold

after Bell’s neck surgery in July 2016 because those opinions reflected

temporary restrictions while Bell recuperated. R. 20-21.

      The ALJ gave little weight to Dr. Batra’s June 2017 opinions. The

ALJ found her opinion that Bell could not climb ladders to be supported by

Bell’s limp, his multiple knee surgeries, and the tenderness on his knee.

The ALJ rejected her opinions that he could lift more than 10 pounds to be

inconsistent with examination findings of normal upper body strength. The

ALJ found the opinion that he could not stand and/or walk for more than

two hours to be inconsistent with the medical examination findings that he

had full lower body strength and a steady gait. The ALJ also found this

opinion to be inconsistent with the evidence that he worked as a roofer,

truck driver, and furniture mover. The ALJ also noted that Bell could sit

through the hearing that lasted 40 minutes without difficulty. The ALJ found

that Dr. Batra’s postural limitations were inconsistent with his work history

as a roofer, truck driver, and furniture mover and inconsistent with medical

examinations, particularly the December 2016 examination by Dr. Wells

                                Page 25 of 33
      3:19-cv-03066-TSH # 21    Page 26 of 33




that found 5/5 upper and lower extremity strength, no sensory deficits, and

negative straight leg testing bilaterally. The ALJ found Dr. Batra’s opinion

that Bell would be off task 25 percent or more of the time to be inconsistent

with the various mental status examinations and his work history. R. 21.

      The ALJ concluded at Step 4 that Bell could not return to his prior

work. The ALJ found at Step 5 that Bell could perform a significant number

of jobs that existed in the national economy. The ALJ relied on the

Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P, Appendix 2,

and the opinions of vocational expert Myers that a person with Bell’s age,

education, work history, and RFC could perform sedentary jobs such as

addressing clerk and document preparer. The ALJ concluded that Bell was

not disabled. R. 22-23.

      Bell appealed. On January 8, 2019, the Appeals Council denied his

request for review. The decision of the ALJ then became the final decision

of the Defendant Commissioner. R. 1. Bell then filed this action for judicial

review.

                                 ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

                               Page 26 of 33
      3:19-cv-03066-TSH # 21    Page 27 of 33




to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

2017 WL 5180304, AT *1 (October 25, 2017) ( originally issued at 2016 WL

1119029, at *1 (March 24, 2016)) (The Social Security Administration no

longer uses the term credibility in the evaluation of statements regarding

symptoms). The ALJ must articulate at least minimally her analysis of all

relevant evidence. Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

The ALJ must “build an accurate and logical bridge from the evidence to his

conclusion.” Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

      The ALJ’s decision is supported by substantial evidence. The

medical examinations, particularly Dr. Leung’s 2015 consultative

examination, nurse practitioner Arnold’s April 2016 and July 2016

examinations, Dr. Wells’ December 2016 examination, Dr. Batra’s February

                                Page 27 of 33
       3:19-cv-03066-TSH # 21    Page 28 of 33




2017 examination, and Dr. Crickard’s February 2017 examination, found

sufficient strength, mobility, and dexterity to support the ALJ’s findings of a

limited range of sedentary work. Bell’s representations to Drs. Batra and

Leung, as well as his representation to nurse practitioner Arnold, that he

worked in 2015 and 2016 as a roofer, furniture mover, and truck driver also

supported the ALJ’s findings that he could at least perform a limited range

of sedentary work. Bell’s February 2017 report that his knee was never

better after the 2017 surgery also supported his finding.

      The ALJ was correct that Bell’s testimony was inconsistent with his

own reports to health care professionals that he worked as a truck driver,

roofer, and furniture mover. The ALJ also observed that Bell’s ability to sit

through the hearing was inconsistent with his testimony that he could only

sit for two or three minutes at one time. The ALJ may rely on her

observations of the claimant in rendering her decision. See Powers v.

Apfel, 207 F.3d 431, 436 (7th Cir. 2000). This evidence constitutes

substantial evidence to support her findings.

      The ALJ explained adequately how Dr. Batra’s June 2017 opinions

were inconsistent with evidence in the record. The record evidence cited

by the ALJ, and described above, is substantial evidence to support her

treatment of the opinion.

                                Page 28 of 33
         3:19-cv-03066-TSH # 21           Page 29 of 33




       As a result, the RFC finding was supported by substantial evidence.

The RFC and the opinions of vocational expert Myers supports the decision

at Step 5 that Bell could perform a significant number of jobs in the national

economy. The decision was supported by substantial evidence.

       Bell argues that the ALJ erred in her evaluation of Dr. Batra’s

opinions. The ALJ must give the opinions of a treating physician controlling

weight if the opinions are supported by objective evidence and are not

inconsistent with other evidence in the record. 20 C.F.R. § 404.1527(d)(2);

Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008).4 If the opinion is not

given controlling weight, the ALJ must evaluate the opinion in the same

manner as the opinion of a non-treating physician. See 20 C.F.R. §

404.1527. Bell complains that the ALJ did not address the factors for

opinions of non-treating physicians, specifically the longevity of the

relationship. The ALJ is not required to mention each listed factor as long

as she minimally articulated good reasons for discounting the doctor’s

opinions. See Elder, 529 F.3d at 415-16; Henke v. Astrue, 498 F.Appx.

636, 640 n.3 (7th Cir. 2012); Cherry v. Commissioner of Social Security,



4
 The Commissioner changed the regulations regarding the interpretations of medical evidence. The
amendments, however, apply prospectively to claims filed on or after the amendment’s effective date of
March 27, 2017. Revisions to Rule Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01,
at 5844-45 (January 18, 2017). As such, the amendments do not apply here.


                                         Page 29 of 33
       3:19-cv-03066-TSH # 21   Page 30 of 33




2014 WL 3638855, at *3 (C.D. July 23, 2014). Here, the ALJ adequately

explained the basis for her treatment of Dr. Batra’s opinions and cited good

reasons for her decision from Bell’s medical records. The Court sees no

reversible error.

      Bell quotes extensively from the case of Brown v. Colvin, 845 F.3d

247, 253 (7th Cir. 2016) to support his argument regarding the ALJ’s

treatment of Dr. Batra’s opinions. The Seventh Circuit in Brown criticized

the ALJ’s treatment of the physician’s opinion in Brown because the ALJ

did not cite any evidence that contradicted the opinions of the physician.

Brown, 845 F.3d at 253. Here, the ALJ cited contradictory evidence. The

ALJ cited evidence that Bell had full strength in his upper extremities and

full grip strength from his medical examinations as contradicting the opinion

that Bell could not lift 10 pounds. The ALJ cited Bell’s reports to health

care providers that he worked as a roofer, furniture mover, and truck driver

as contradicting many of Dr. Batra’s other opinions. The ALJ cited the

mental status examinations that repeatedly showed intact speech, thought

processes, and judgment as contradicting the opinion that Bell would be

off-task 25 percent of the time or more. The ALJ cited contradictory

evidence. The Brown opinion does not apply.




                                Page 30 of 33
      3:19-cv-03066-TSH # 21    Page 31 of 33




      Bell complains that the ALJ improperly relied on the “sit and squirm”

test to support her decision. Bell cites Powers v. Apfel, 207 F.3d 431, (7th

Cir. 2000). The “sit and squirm” test refers to the ALJ’s observation that

Bell said he could sit for only two to three minutes, but the ALJ observed

Bell sit through his hearing which lasted more than 40 minutes. The

Powers Court questioned the value of noting that a claimant could sit at the

hearing for longer than claimed in the testimony. The Powers Court,

however, agreed that the ALJ could consider the observations of the

claimant in the hearing in making her determination:

      Finally, the hearing officer considered Powers' statement that
      she could not sit for more than ten minutes without severe pain
      to be inconsistent with his observation of her during the
      hearing, at which she sat for far longer than ten minutes,
      apparently without signs of discomfort. Many courts have
      condemned the “sit and squirm” test, and we are uncomfortable
      with it as well. We doubt the probative value of any evidence
      that can be so easily manipulated as watching whether
      someone acts like they are in discomfort. However, we note
      that even those courts cited by Powers as opposing the “sit and
      squirm” test endorse the validity of a hearing officer's
      observations of the claimant. Likewise, we have repeatedly
      endorsed the role of observation in determining credibility and
      refuse to make an exception in this situation. The hearing
      officer had an opportunity to observe Powers for an extended
      period of time and could gauge whether her demeanor,
      behavior, attitude and other characteristics suggested
      frankness and honesty and were consistent with the general
      bearing of someone who is experiencing severe pain.




                               Page 31 of 33
      3:19-cv-03066-TSH # 21   Page 32 of 33




Powers, 207 F.3d at 436 (internal citations omitted). The ALJ, therefore,

could consider Bell’s behavior at the hearing in making her decision. The

ALJ also did not rely only on how long Bell sat at the hearing. The ALJ

relied on other evidence, as discussed above, to evaluate Dr. Batra’s

opinion. The treatment of the opinion was supported by substantial

evidence as discussed above. There was no error.

     Bell next complains that the ALJ erred in relying on his

representations to Drs. Batra and Leung, and nurse practitioner Arnold that

he worked in 2015 and 2016 as a roofer, truck driver, and furniture mover.

The Court sees no error. The ALJ can properly rely on the reports that a

claimant makes to his health care professionals as recorded in his medical

records. See e.g., 20 C.F.R. § 404.1513(a)(1) and (2) (the Social Security

Administration will consider information in medical records in evaluating

disability claims). The ALJ’s reliance on these records was not error.

     Bell notes that his Social Security FICA records reflect no reported

earnings in 2014 and 2015. That may be true, but Bell reported that he

worked in these jobs. The ALJ was entitled to rely on Bell’s

representations to his medical providers. Those representations are

substantial evidence. Bell argues that the ALJ misinterpreted the records.




                               Page 32 of 33
      3:19-cv-03066-TSH # 21    Page 33 of 33




The Court again disagrees. The ALJ reasonably interpreted the statements

in the records. The Court sees no error.

     THEREFORE, IT IS ORDERED that Defendant Commissioner’s

Motion for Summary Affirmance (d/e 19) is ALLOWED, Plaintiff Terrell

Bell’s Brief in Support of Motion for Summary Judgment (d/e 14), is

DENIED, and the decision of the Defendant Commissioner is AFFIRMED.

All pending motions are denied as moot. THIS CASE IS CLOSED.

ENTER: July 8, 2020.




                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 33 of 33
